GAIDRY, J.
concurring.
| ¶ While I agree with the majority’s holding and with the judgment of the trial court, I write separately to clarify my understanding of the proper calculation of educational good time. Louisiana Revised Statutes 15:828(B) mandates that the secretary of the Department of Public Safety and Corrections adopt rules and regulations to encourage inmates to participate in self-improvement programs. The statute also provides that the reward for such participation may include good time credits (up to a maximum of 180 days) in addition to the provisions of La. R.S. 15:571.3(B). Under La. R.S. 15:571.3(B), an inmate may earn diminution of sentence by good behavior and self-improvement activities. The Department of Corrections adopted a regulation (No. B-04-003) providing for educational good time credits of up to ten days per month or one hundred and eighty days total during their sentence.
The calculation is not complex. The inmate who is sentenced to ten years of imprisonment would have to serve 3,650 days unless his sentence is diminished by good behavior, self-improvement activities, or other credits he may be entitled to receive. If the inmate earns educational good time, this | ¡.reduces his original 3,650-day sentence by the number of days earned. For example, if the inmate earns 180 days of good time for educational self-improvement, his sentence is reduced by 180 days to 3,470 days (3,650 — 180 = 3,470). If the inmate continues on good behavior, he will earn further diminution of sentence. Although the rate at which an inmate earns diminution of sentence for good behavior varies depending upon his sentence, for purposes of this example we will assume the inmate is eligible to earn up to one day for each day served, reducing the served time to 1,735 days (3470 / 2 = 1,735).
In another method of calculating a sentence, when an inmate enters the institution, the diminution of the sentence for good behavior is immediately applied to his sentence to determine his “must serve time.” In the example given above, the inmate’s “must serve time” on his ten year sentence would be 1,825 days (3650 / 2 = 1825). If the inmate participates in a self-improvement program and earns 180 days of good time, the “must serve time” is then reduced by half of this additional good time and his sentence becomes 1,735 days (1,825 — (180/2) = 1,735). Both of these methods of calculation are in accordance with La.. R.S. 15:828(B), 15:571.3(B), and the Department of Corrections’ Regulation No. B-04-003.
As the calculations in this case are made in accordance with the above formula and the inmate has been given an appropriate reduction in his sentence, I join in affirming the trial court judgment.